DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/21 was filed after the mailing date of the Notice of Allowance on 4/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/21 has been entered. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Colin Harris on 4/8/21.

The application has been amended as follows: 

Claims

1 (Currently Amended). A two-stage, fluid compressor for a heating, ventilation and air conditioning system comprising:
a case having a fluid inlet and a compressed fluid outlet and containing a shaft rotatably mounted about a longitudinal axis, a first compression wheel and a second compression wheel mounted back-to-back on said shaft, said first compression wheel forming a first compression stage and said second compression wheel forming a second compression stage, and a motor positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft,
wherein the shaft is hollow and contains a threaded rod within the shaft, the threaded rod extends past longitudinal ends of the shaft to be directly attached to the first compression wheel and the second compression wheel,
wherein the case includes a through inner housing extending coaxially to the longitudinal axis and inside which is arranged at least the motor, said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor, said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with fluid to be compressed flowing in the channels,
wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, said integrated housing extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels by means of the inner wall, wherein the two-stage, fluid compressor is configured to reach rotational speeds between 100,000 and 500,000 revolutions per minute.,
wherein the shaft is rotatably mounted on the case with at least a front radial bearing, a
back radial bearing and an axial bearing, and
wherein the axial bearing is positioned directly between the first compression wheel
and the longitudinal end of the shaft that is closest to the first compression wheel, and the compression wheel extends through the axial bearing into the shaft.

16    (Currently Amended). A vehicle comprising:
a two-stage, fluid compressor configured to reach rotational speeds between 100,000 and 500,000 revolutions per minute and comprising a case having a fluid inlet and a compressed fluid outlet and containing a shaft rotatably mounted about a longitudinal axis, a first compression wheel and a second compression wheel mounted back-to-back on said shaft, said first compression wheel forming a first compression stage and said second compression wheel forming a second compression stage, and a motor positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft,
wherein the shaft is hollow and contains a threaded rod within the shaft, the threaded rod extends past longitudinal ends of the shaft to be directly attached to the first compression wheel and the second compression wheel,
wherein the case includes a through inner housing extending coaxially to the longitudinal axis and inside which is arranged at least the motor, said inner housing having an inner wall arranged to form, with the motor, channels between at least said inner wall and the motor, said channels extending between the first compression stage and the second compression stage, allowing the motor to be cooled on contact with fluid to be compressed flowing in the channels, wherein the case includes at its surface at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, said integrated housing extending towards the inner wall to allow said electronic component to be cooled by the fluid to be compressed flowing in the channels,
wherein the shaft is rotatably mounted on the case with at least a front radial bearing, a
back radial bearing and an axial bearing, and
wherein the axial bearing is positioned directly between the first compression wheel
and the longitudinal end of the shaft that is closest to the first compression wheel, and the compression wheel extends through the axial bearing into the shaft.

Allowable Subject Matter
Claims 1-8, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: no single reference of record discloses and no combination thereof make obvious, in addition to the other limitations of independent claims 1 and 16, the limitations of: wherein the axial bearing is positioned directly between the first compression wheel and the longitudinal end of the shaft that is closest to the first compression wheel, and the compression wheel extends through the axial bearing into the shaft.
The closest prior art of record is Agrawal US 20040179947. In Fig 2, Agrawal shows a two-stage compressor with a first stage impeller 20 back-to-back with a second stage impeller 22. An axial bearing 82 is located directly between the end of the hollow shaft 80 and the impeller 20. However, Agrawal does not disclose the impeller 20 extends through the axial bearing into the shaft as in independent claims 1 and 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/             Supervisory Patent Examiner, Art Unit 3746